application of the law to those facts de novo. Lader v. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
                                 First, Garrow argues that trial counsel was ineffective for

                     failing to hire an expert witness to dispute ownership of the stolen sports
                     cards as Marcel Bilak, the owner of the store, testified that he did not keep
                     an exhaustive inventory of which sports cards were in his possession. At
                     an evidentiary hearing on this claim, Garrow presented testimony
                     regarding industry standards for tracking inventory of sports cards, and
                     the district court found that the testimony established that the industry
                     standard for cataloguing inventory was that there was no industry
                     standard, that an expert's testimony would not have added to the
                     testimony that was offered at trial by Bilak, and that Garrow failed to
                     demonstrate that his counsel's conduct fell below an objective standard of
                     reasonableness. We conclude that the district court did not err by

                     determining that counsel was not ineffective.
                                 Second, Garrow claims that trial counsel was ineffective for

                     failing to hire an identification and memory expert to dispute the
                     suggestive video identification. Garrow failed to demonstrate that
                     counsel's performance fell below an objective standard of reasonableness
                     as Bilak and Johnny Hansen identified Garrow as they viewed
                     surveillance video with a detective immediately after the
                     robbery/burglary. Garrow also failed to demonstrate prejudice. Evidence
                     was presented that Garrow had mentioned he wanted to rob the store,
                     that Garrow's alibi was contradicted, that the owner of the store alerted

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A     11."
                officers that someone on eBay was attempting to sell the stolen sports

                cards, and that the IP address for the seller on eBay was traced to
                Garrow's personal computer at his residence, where officers later
                recovered hundreds of stolen sports cards. Garrow failed to demonstrate a
                reasonable probability of a different outcome had counsel hired an
                identification and memory expert.' Therefore, the district court did not

                err by denying this claim.
                            Third, Garrow argues that trial counsel was ineffective for

                failing to call any witnesses to dispute that he was the suspect in the
                surveillance video after a witness to the crime, the store owner, and a
                store employee all identified Garrow as the suspect on the video. Garrow
                failed to demonstrate that counsel's performance was deficient or that he
                was prejudiced. Garrow made a bare claim that counsel was ineffective
                for failing to call witnesses but did not provide the names of any witnesses
                or descriptions of their intended testimony. Bare claims are insufficient to

                demonstrate that a petitioner is entitled to relief.   Hargrove v. State, 100
Nev. 498, 502-03, 686 P.2d 222, 225 (1984). Therefore, the district court

                did not err in denying this claim.
                            Fourth, Garrow claims that trial counsel was ineffective
                during his cross-examination of the store owner in that counsel opened the


                      'To the extent that Garrow claims that the district court erred in
                denying his expert witness fees and failing to conduct an evidentiary
                hearing, we discern no error.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                door to evidence of prior bad acts, specifically the details surrounding a
                previous business dispute between him and the store owner. Garrow

                failed to demonstrate that his counsel was ineffective. This court has
                stated that "a tactical decision . . . is 'virtually unchallengeable absent

                extraordinary circumstances." Doleman v. State, 112 Nev. 843, 848, 921
P.2d 278, 280-81 (1996) (quoting Howard v. State, 106 Nev. 713, 722, 800
P.2d 175, 180 (1990), abrogated on other grounds by Harte v. State, 116
Nev. 1054, 1072 n.6, 13 P.3d 420, 432 n.6 (2000)). The district court found
                that, by opening the door, trial counsel strategically argued that Garrow
                had no motive to commit the robbery/burglary because he had settled a
                previous dispute with the store owner quickly and civilly. Additionally,
                given the substantial evidence of Garrow's guilt, he is unable to
                demonstrate prejudice from counsel's decision to open the door to the
                testimony.
                             Fifth, Garrow argues that trial counsel was ineffective for
                failing to object to offensive testimony elicited by the State on redirect
                examination of the store owner, after trial counsel had opened the door to
                the testimony. Garrow failed to demonstrate that counsel's performance

                was deficient or that he was prejudiced. On direct appeal, this court
                rejected Garrow's argument that the details of the business dispute were
                inadmissible, concluding that Garrow was estopped from asserting such a
                challenge after the door to the testimony had been opened.       Garrow v.




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
State, Docket No. 57665 (Order of Affirmance, February 8, 2012).
Therefore, the district court did not err in denying this claim. 2

            Sixth, Garrow argues that the cumulative errors of trial

counsel warrant relief. As Garrow has not asserted any meritorious

claims of error, there is no error to cumulate.

            Having considered Garrow's arguments and concluded that no

relief is warranted, we

            ORDER the judgment of the district court AFFIRMED.



                                        / -3Cc,t                     ,J.
                                     Hardesty



                                     Parraguirre



                                     Cherry


cc: Hon. Douglas W. Herndon, District Judge
     Langford McLetchie LLC
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk



      2We are unconvinced by Garrow's argument that, had counsel
objected and preserved the issue for appeal, a different standard of review
would have affected the outcome of his direct appeal.




                                       5